NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2009-3062


                                   DAN C. BOECHLER,

                                                            Petitioner,

                                            v.

                          DEPARTMENT OF THE INTERIOR,

                                                            Respondent.


      David C. Thompson, David C. Thompson, P.C., of Grand Forks, North Dakota,
argued for petitioner.

      Scott D. Austin, Senior Trial Counsel, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With him
on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-3062

                                DAN C. BOECHLER,

                                                     Petitioner,

                                          v.

                         DEPARTMENT OF THE INTERIOR,

                                                     Respondent.


                                   Judgment

ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            DE0752040295-I-4 and DE0752040458-I-4

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


      Per Curiam (NEWMAN, LOURIE, Circuit Judges, and GUILFORD, District
Judge).*

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED April 22, 2010                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk




      *    The Honorable Andrew Guilford, District Judge, United States District Court
for the Central District of California, sitting by designation.